Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered August 23, 2005, which, in a CPLR article 78 proceeding pursuant to the Freedom of Information Law (FOIL), granted respondent Police Department’s Records Access Appeals Officer’s cross motion to dismiss, unanimously affirmed, without costs.
The proceeding, which was commenced while petitioner’s *267administrative appeal was still pending three months after he had filed it, and dismissed by the application court on the ground “there has been no final agency determination,” was rendered moot by respondent’s issuance of a determination granting petitioner’s FOIL requests to the extent of remanding the matter for a further document search by the FOIL Unit (cf. Matter of Taylor v New York City Police Dept. FOIL Unit, 25 AD3d 347 [2006], lv denied 7 NY3d 714 [2006] [proceeding rendered moot by respondents’ production of responsive records as part of their motion to dismiss]). Concur—Buckley, P.J., Tom, Mazzarelli, Friedman and McGuire, JJ.